DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 8-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites wherein macrophages infiltrating tumor tissues shift from M1 macrophages to M2 macrophages. The claim is indefinite since it is unclear how a treatment method for treating a tumor disease would have macrophages shift from M1 macrophages to M2 macrophages. Paragraph [0128] of the instant specification discloses wherein macrophages infiltrating tumor tissues in association with the progression of tumor shift from M1 macrophages to M2 macrophages. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feltquate et al. (US 2017/0158776, Jun. 8, 2017) in view of Tsukasa et al. (WO 2017/078008, May 11, 2017).
Feltquate et al. disclose a method of treating a subject afflicted with a lung cancer, which method comprises administering to the subject (a) an anti-cancer agent which is an antibody or an antigen-binding portion thereof that specifically binds to a Programmed Death-1 (PD-1) receptor and inhibits PD-1 activity (i.e. claimed immune checkpoint inhibitor); and (b) another anti-cancer agent (abstract). Suitable another anti-cancer agent includes gemcitabine (¶ [0084]). A “cancer” refers to a broad group of various diseases characterized by the uncontrolled growth of abnormal cells in the body. Unregulated cell division and growth results in the formation of malignant tumors (¶ [0051]). 
Feltquate et al. differ from the instant claims insofar as not disclosing wherein the gemcitabine is in a liposome composition. 
However, Tsukasa et al. disclose that when an antitumor agent is administered, it rapidly disappears from the blood or it may be distributed to organs other than the target, and it is not always necessarily effective to accumulate in the tumor tissue (page 1 of translation, sixth paragraph). It is known that by encapsulating a drug in liposomes, the blood stability and biodistribution of the drug can be changed to improve the reachability to the target tissue (page 1 of translation, fifth paragraph). Thus, Tsukasa et al. disclose a tumor therapeutic agent containing a liposome composition in which gemcitabine is encapsulated in liposomes (page 10 of translation, second paragraph). Gemcitabine encapsulated in the liposomes exists in a dissolved state in the inner aqueous phase of the liposomes (page 5 of translation, penultimate paragraph). The liposomes are dispersed in an aqueous solution (page 8 of translation, fifth paragraph). The content of cholesterols relative to the total amount of lipids constituting the liposome is 10 mol% to 35 mol% and the osmotic pressure of the inner aqueous phase of the liposome is 2 to 8 times the osmotic pressure of the external aqueous phase (page 2 of translation, first paragraph). The release rate of gemcitabine is preferably 10 mass%/24 hr to 70 mass%/24 hr (page 6 of translation, antepenultimate paragraph). The release depends on the temperature. In the case of humans, the temperature is preferably measured within the range of body temperature (35⁰C to 38⁰C) (page 6 of translation, penultimate paragraph).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have encapsulated the gemcitabine of Feltquate et al. in the liposomes of Tsukasa et al. since encapsulating a drug in a liposome improves drug retention and reachability to target tissue and the liposomes of Tsukasa et al. are effective liposomes for encapsulating gemcitabine as taught by Feltquate et al. 
In regards to instant claim 8 reciting a dose and dosing period that exhibit a therapeutic synergistic effect, a claim reciting a “synergistic” combination of compounds is rejectable under 35 USC 103 over a combination of references disclosing each of the compounds individually, with the term being assessed for nonobviousness as an unexpected result. In re Kollman, 201 USPQ 193, 199 (CCPA 1979). In the instant case, the liposome composition and the immune checkpoint inhibitor are taught by Tsukasa et al. and Feltquate et al., respectively, and Applicant has not shown wherein the combination is unexpected; therefore, the claims are obvious. 
In regards to instant claim 15 reciting wherein the state of intratumoral immune cells shift from a tumor growth environment to an antitumor environment, since the method of Feltquate et al. comprises anti-cancer agents, which treats tumors, it would have been obvious to one of ordinary skill in the art that intratumoral immune cells shift from a tumor growth environment to an antitumor environment when the anti-cancer agents are administered.
In regards to instant claim 16 reciting a shift in macrophages infiltrating tumor tissues, as evidence by paragraph [0128] of the instant specification, M1 macrophage exhibit antitumor activity and M2 macrophages exhibit tumor growth promotion. Since the method of Feltquate et al. comprises anti-cancer agents, which treats tumors, it would have been obvious to one of ordinary skill in the art that a shift in macrophages would occur when the anti-cancer agents are administered.

2.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feltquate et al. (US 2017/0158776, Jun. 8, 2017) in view of Tsukasa et al. (WO 2017/078008, May 11, 2017), and further in view of Jimeno et al. (US 2015/0209381, Jul. 30, 2015).
	The teachings of Feltquate et al. and Tsukasa et al. are discussed above. Feltquate et al. and Tsukasa et al. do not disclose wherein a subject of administration has resistance to gemcitabine.
	However, Jimeno et al. disclose wherein gemcitabine resistance in cancer is a widespread problem (¶ [0003]). Jimeno et al. disclose a medicament including a mitotic disruptor/Plk pathway inhibitor for co-administration with a nucleotide analog chemotherapeutic agent for the treatment of a nucleotide analog chemotherapeutic agent resistant cancer in a patient susceptible to treatment with the medicament (¶ [0013]). The nucleotide analog chemotherapeutic agent may be gemcitabine (¶ [0018]). Gemcitabine-resistant tumors are susceptible to treatment with mitotic disruptor/Plk pathway inhibitors (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the composition of the prior art to a subject having resistance to gemcitabine since the composition of the prior art comprises gemcitabine and an additional agent and compositions comprising gemcitabine and an additional agent may be used to treat gemcitabine-resistant cancers as taught by Jimeno et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,166,914, claim 1 of U.S. Patent No. 11,166,913, claims 1 and 2 of U.S. Patent No. 10,898,435, claim 1 of U.S. Patent No. 10,391,057, and claim 1 of U.S. 10,646,442 in view of Feltquate et al. (US 2017/0158776, Jun. 8, 2017). The pending claims differ from the patented claims insofar as disclosing an immune checkpoint inhibitor. However, Feltquate et al. disclose a method of treating a subject afflicted with a lung cancer, which method comprises administering to the subject (a) an anti-cancer agent which is an antibody or an antigen-binding portion thereof that specifically binds to a Programmed Death-1 (PD-1) receptor and inhibits PD-1 activity (i.e. claimed immune checkpoint inhibitor); and (b) another anti-cancer agent (abstract). Suitable another anti-cancer agent includes gemcitabine (¶ [0084]). A “cancer” refers to a broad group of various diseases characterized by the uncontrolled growth of abnormal cells in the body. Unregulated cell division and growth results in the formation of malignant tumors (¶ [0051]). It would have been obvious to one of ordinary skill in the art to have incorporated an immune checkpoint inhibitor to the pending claimed invention since it may be used in combination with gemcitabine to treat tumors as taught by Feltquate et al. 


Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 8-16 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612